                                                  Case 3:20-cv-02685-EMC Document 15 Filed 05/05/20 Page 1 of 2




                                   1   LATHAM & WATKINS LLP
                                         Daniel M. Wall (Bar No. 102580)
                                   2       dan.wall@lw.com
                                         Timothy L. O’Mara (Bar No. 212731)
                                   3       tim.o’mara@lw.com
                                         Andrew M. Gass (Bar No. 259694)
                                   4       andrew.gass@lw.com
                                       505 Montgomery Street, Suite 2000
                                   5   San Francisco, California 94111-6538
                                       Telephone: +1.415.391.0600
                                   6   Facsimile: +1.415.395.8095
                                   7   Attorneys for Defendants Ticketmaster LLC
                                       and Live Nation Entertainment, Inc.
                                   8

                                   9                                   UNITED STATES DISTRICT COURT
                                  10                                NORTHERN DISTRICT OF CALIFORNIA
                                  11

                                  12
                                        DEREK HANSEN, as an individual, on
                                                                                                Case No. 3:20-cv-02685-SK
Northern District of California




                                        behalf of himself, the general public and
 United States District Court




                                  13
                                        those similarly situated,
                                                                   Plaintiff,                   CONSENT OR DECLINATION
                                  14                                                            TO MAGISTRATE JUDGE
                                        v.                                                      JURISDICTION
                                  15

                                  16    TICKETMASTER ENTERTAINMENT,
                                        INC. and LIVE NATION
                                  17    ENTERTAINMENT CO.,

                                  18     Defendants.
                                  19   INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
                                       or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
                                  20   jurisdiction in this matter. Sign this form below your selection.
                                  21
                                             ☐ Consent to Magistrate Judge Jurisdiction
                                  22
                                               In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
                                  23   United States magistrate judge conduct all further proceedings in this case, including trial and
                                       entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
                                  24   United States Court of Appeals for the Ninth Circuit.
                                  25
                                                OR
                                  26
                                             ☒ Decline Magistrate Judge Jurisdiction
                                  27

                                  28
                                                Case 3:20-cv-02685-EMC Document 15 Filed 05/05/20 Page 2 of 2




                                   1           In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States

                                   2   magistrate judge conduct all further proceedings in this case and I hereby request that this case

                                   3   be reassigned to a United States district judge.1

                                   4
                                       DATE:     May 5, 2020                               NAME:   Timothy L. O’Mara
                                   5
                                                                                 COUNSEL FOR       Defendants Ticketmaster LLC and Live
                                   6                                             (OR “PRO SE”):    Nation Entertainment, Inc.

                                   7                                                               /s/ Timothy L. O’Mara
                                   8                                                                             Signature

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                        Defendants Ticketmaster LLC and Live Nation Entertainment, Inc. were incorrectly sued as
                                  27   Ticketmaster Entertainment, Inc. and Live Nation Entertainment Co.
                                  28
